Exhibit 23 BANKS, FINLEY, WHITE & CO. CERTIFIED PUBLIC ACCOUNTANTS CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the registration statement listed below of our report dated June 26, 2008, with respect to the statements of net assets available for benefits of the Caribbean Refrescos, Inc. Thrift Plan as of December 31, 2007 and 2006, the related statement of changes in net assets available for benefits for the year ended December 31, 2007, and the related supplemental schedule, schedule H, line 4i - schedule of assets (held at end of year) as of December 31, 2007, which reportappears in the annual report on Form 11-K of the Caribbean Refrescos, Inc. Thrift Plan for the year ended December 31, 2007: Registration Statement No. 33-26251 on Form S-8, datedDecember 20, BANKS, FINLEY, WHITE & CO. /s/ Banks, Finley, White & Co. June 26, 2008College Park, Georgia
